KOI ILSAA.T, District Judge.
This matter comes on to he heard upon demurrer of petitioners to the plea of infancy of the alleged bankrupt. The authorities cited in support of said demurrer do not apply to the law of infancy existing in Illinois. I am of the opinion that in Illinois an infant cannot be adjudged a bankrupt. In this case the infant can, upon reaching majority, repudiate the debts which petitioners claim he owes them. For this reason the petitioners are not creditors, in the sense contemplated by the bankruptcy act, and therefore cannot maintain their petition as such. The demurrer is overruled, with leave to petitioners to reply to the plea within five days, if they choose to controvert the alleged fact of infancy.